DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 and 15 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7, 8, 10-13, 16, and 17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on February 10, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Shantanu Pathak on November 17, 2021.
	The application has been amended as follows:	
IN THE CLAIMS:
	Claim 7 has been amended as follows:

7.           A method of making the composite ceramic of claim 1 comprising:

	a first mixing of inorganic source materials to form a mixture, including a
lithium source compound, and other 
desired garnet composition;

	a first milling of the mixture to reduce the particle size of the precursors;

	calcining the milled mixture to form a garnet oxide at from 800 to 1200°C;

	a second mixing of the milled and calcined garnet oxide and a second additive
to provide a second mixture;

	a second milling of the second mixture to reduce the particle size of constituents
of the second mixture;

	compacting the second milled second mixture into a compact; and

	sintering the compact at from 600 to 1300°C, 

	wherein the second additive is MgO.







Allowable Subject Matter
Claims 1-8 and 10-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments regarding independent claims 1 and 15 are persuasive and the claims are allowable.  Specifically, CN 105186031 does not teach major and minor phases as claimed.  As noted by Applicants, the reference teaches a “single cubic garnet structure” (page 2, fourth paragraph) and also that “Examples 1-4 are both standard cubic garnet structure, and no peaks appear.  This indicates that the ceramic electrolyte obtained by the technical improvement preparation is a single pure phase and does not contain other impurities” (paragraph spanning pages 5 and 6).  As the reference discloses only a single cubic garnet phase, it does not disclose a grain growth inhibitor minor phase positioned between grains of the lithium garnet major phase as recited in claims 1 and 15. 
In addition, regarding the Karpenko reference which was previously applied, the claims distinguish over this reference for the reasons set forth in section 4 of the Office action of November 2020.  
Finally, regarding the Sakamoto reference, this reference was antedated when Applicants perfected priority of the instant application.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
November 18, 2021